DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Steiner (U.S. Patent No. 5,927,911) is considered the closest prior art. Steiner similarly discloses (Figures 1-4) a boring tool (20)(Column 3, lines 7-10) comprising a tool bar (22) extending along a long axis, a tool carrier (46) mounted at a tool mounting end of said tool bar (22), and a cutting tool (C) pivotably mounted to said tool carrier (46) about a mounting axis transverse to said long axis (see Figure 2) and comprising one arm portion extending symmetrically away from said mounting axis to respective cutter portions (see Figure 2). 
However, Steiner utilizes a fluid actuated piston (37) to move the aforementioned cutting tool (C) between a deployed (Figure 2) and a stowed (Figure 1) position (Column 2, lines 57-61 and Column 4, lines 34-48). Steiner does not utilize an operating rod extending along the tool bar, a crank, a complementary lug and recess associated with the cutting tool, and a lost motion link. Modifying Steiner to incorporate all such vital structural elements of the applicant’s claimed boring tool would not be obvious to one of ordinary skill in the art and would thus be considered impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        2/12/20

/Alan Snyder/Primary Examiner, Art Unit 3722